IN THE COURT OF APPEALS OF NORTH CAROLINA

                                      2022-NCCOA-382

                                        No. COA21-220

                                      Filed 7 June 2022

     Union County, No. 19CVS1912

     WILLIE THOMPSON AND EARLENE THOMPSON, Petitioners,

                  v.

     UNION COUNTY, Respondent.


             Appeal by petitioners from orders entered 9 November 2020 by Judge Hunt

     Gwyn in Superior Court, Union County. Heard in the Court of Appeals 16 November

     2021.

             Ferguson Chambers & Sumter, PA, by Geraldine Sumter, for petitioners-
             appellants.

             Perry, Bundy, Plyler & Long, LLP, by Ashley J. McBride, for respondent-
             appellee.


             STROUD, Chief Judge.


¶1           Willie and Earlene Thompson (“Appellants”) appeal from a Superior Court

     order affirming a decision by the Union County Board of Adjustment (“BOA”) which

     upheld zoning Notices of Violation and a fine issued to Appellants by Union County.

     Appellants argue (1) the Superior Court erred in failing to make findings of fact and

     conclusions of law in compliance with North Carolina Rule of Civil Procedure 52(a)(1);

     (2) erred by retroactively applying the 2014 Union County Unified Development
                                 THOMPSON V. UNION COUNTY

                                            2022-NCCOA-382

                                           Opinion of the Court



     Ordinance (“2014 UDO”) to a property constructed prior to enactment of the 2014

     UDO; (3) the County’s enforcement actions are barred by statutes of limitations in

     accordance with North Carolina General Statutes §§ 1-49(3) and 1-51(5); and (4) the

     Superior Court erred by affirming a decision by the BOA without sufficient findings

     of fact and conclusions of law. Because Appellants’ residence is presumed lawful if it

     was in compliance with the ordinance in effect at the time of construction and any

     applicable issued permits, and because the prior ordinance applicable to the residence

     and garage was not in evidence, Union County failed to show the structures are in

     violation of the 2014 UDO. The BOA and Superior Court therefore erred in holding

     Appellants’ property in violation of the 2014 UDO. For these reasons, the Superior

     Court’s order is reversed in part and vacated and remanded in part.

                                      I.      Background

¶2         Appellants purchased a residence with two detached garages located behind

     the house in Indian Trail, Union County on 20 June 2018. The property is accessed

     by a 60-foot private right-of-way which connects to Stinson Hartis Road, a public

     street. At issue in this case are the single-family residence and the larger of the two

     detached garages.

¶3         The property was developed between 2004 and 2009. The residence was built

     in 2004, and the larger garage was later constructed in 2009. The property was sold

     to Appellants’ immediate predecessor in interest in 2013. For purposes of this appeal,
                                    THOMPSON V. UNION COUNTY

                                            2022-NCCOA-382

                                          Opinion of the Court



     we assume a permit was issued for construction of the residence in 2004. At the BOA

     hearing, James King, Union County Zoning Administrator, acknowledged as to the

     residence that

                     we cannot verify whether or not a permit was issued
                     because we purge our records after 6 years . . . . It has been
                     destroyed, so we don’t know if there’s a permit or not.
                     We’re going to assume for the benefit of the resident that
                     the permit was issued and we’re just going to go with that.

     As to the large garage, Appellant Earlene testified that the garage was built without

     a permit and presented a 3 May 2018 application for a building permit to the BOA.

     The BOA made no findings as to the existence of a permit for either structure. As

     noted by the Zoning Administrator, Union County maintains a policy of purging

     permitting records after six years, and copies of the permits and applications no

     longer exist.

¶4         Years after the construction of the residence and garages, on 6 October 2014,

     Union County enacted the UDO which contains minimum setback requirements.

     Under the UDO, the Appellants’ property is zoned “R-20,” allowing for single-family

     residential development. The minimum setback requirements for property zoned R-

     20 under the UDO require a home or structure to be set back at least 20 feet from

     side property lines or rights-of-way, commonly called street side yard setbacks.

¶5         The property was later listed for sale, and on 2 January 2018 the property was

     surveyed in connection with a potential purchase. According to the survey, based
                                 THOMPSON V. UNION COUNTY

                                        2022-NCCOA-382

                                       Opinion of the Court



     upon the 2014 UDO the larger of the two garages encroached upon the private right-

     of-way and was in violation of the UDO 20-foot setback requirement. This survey

     also showed the residence was in violation of the same 2014 UDO 20-foot street side

     yard setback, although the survey did not identify the exact extent of the

     encroachment.

¶6         In April 2018, the survey was presented to Mr. King. On 1 June 2018, after

     reviewing the survey, Mr. King issued a Notice of Violation to Appellants’ predecessor

     in interest, noting that a “portion of both the principal structure and one of the

     accessory structures encroach into the required street side yard setback.”         The

     property was left on the market for sale, and the Multiple Listing Service (MLS)

     listing for the property noted “133K BELOW APPRAISED VALUE, SEE

     APPRAISAL. CASH OFFERS ONLY-HOUSE IS ENCROACHING ON PRIVATE

     DRIVE BESIDE HOUSE. Being sold AS IS, NO REPAIRS.” Appellants purchased

     the home 20 June 2018. They also received a $10,000 credit from seller at closing

     because of the encroachment violation.

¶7         After Appellants purchased the property, the Union County Zoning

     Administrator issued a Notice of Violation to them on 6 September 2018. This Notice

     called for an additional survey to determine the extent of the violation by the

     residence and noted the setback violation as “the accessory structures encroaches [sic]

     into the required street side yard setback and there is a potential encroachment with
                                   THOMPSON V. UNION COUNTY

                                          2022-NCCOA-382

                                         Opinion of the Court



       a portion of the principal structure as well.” This Notice also required removal of any

       portion of a structure violating the setback requirement.            Appellants were

       subsequently fined $50 for the setback violation on 3 October 2018; this citation again

       noted violations by both structures, called for a new survey, and required removal of

       any portions of the structures that violated the UDO setback requirements. Another

       Notice of Violation was issued 31 January 2019, referencing the 2 January 2018

       survey and again stating both the garage and residence were in violation of the

       minimum setback requirements.

¶8           Appellants appealed the Notices of Violation and the fine to the Union County

       Board of Adjustment. Hearings were held for the appeal on 11 February 2019 and 13

       May 2019. Both parties presented testimony and evidence. The Board of Adjustment

       affirmed the Notices and determined that the residence and larger garage were

       encroaching into the street side yard setback in violation of the UDO.

¶9           Appellants petitioned for Writ of Certiorari to the Superior Court of Union

       County and requested the Court reverse and vacate the BOA’s decision. The Superior

       Court entered an Order 9 November 2020 affirming the Union County BOA’s

       decision. Appellants timely appealed to this Court.

                                  II.   Standard of Review

¶ 10         In this case, the Superior Court sat as an appellate court, reviewing the BOA’s

       decision on a writ of certiorari. See Dellinger v. Lincoln County, 248 N.C. App. 317,
                             THOMPSON V. UNION COUNTY

                                    2022-NCCOA-382

                                   Opinion of the Court



322, 789 S.E.2d 21, 26 (2016). At the time of the BOA decision and Superior Court

proceeding, former North Carolina General Statute § 160A-388 provided that “[e]very

quasi-judicial decision shall be subject to review by the superior court by proceedings

in the nature of certiorari pursuant to G.S. 160A-393.” N.C. Gen. Stat. § 160A-

388(e2)(2) (2019) (repealed by S.L. 2019-111, § 2.3 as amended by S.L. 2020-25,

§51(b), eff. June 19, 2020) (recodified at N.C. Gen. Stat. § 160D-406(k) (2021)); see

also Four Seasons Management Services v. Town of Wrightsville Beach, 205 N.C. App.

65, 75, 695 S.E.2d 456, 462 (2010). The Superior Court’s functions when reviewing

the decision of a board sitting as a quasi-judicial body include:

             (1) Reviewing the record for errors in law,

             (2) Insuring that procedures specified by law in both
                 statute and ordinance are followed,

             (3) Insuring that appropriate due process rights of a
                 petitioner are protected including the right to offer
                 evidence, cross-examine witnesses, and inspect
                 documents,

             (4) Insuring that decisions of [the Board] are supported by
                 competent, material and substantial evidence in the
                 whole record, and

             (5) Insuring that     decisions    are   not   arbitrary   and
                 capricious.

Dellinger, 248 N.C. App. at 322, 789 S.E.2d at 26 (citation omitted). This Court’s

review of the Superior Court is limited to determining whether the Superior Court

exercised the appropriate standard of review, and whether that standard of review
                                   THOMPSON V. UNION COUNTY

                                          2022-NCCOA-382

                                         Opinion of the Court



       was correctly applied. See Overton v. Camden County, 155 N.C. App. 391, 393–94,

       574 S.E.2d 157, 160 (2002); Appeal of Willis, 129 N.C. App. 499, 501–02, 500 S.E.2d

       723, 726 (1998).

¶ 11         When reviewing administrative decisions, determining the appropriate

       standard of review to be applied depends on “the substantive nature of each

       assignment of error.” Morris Communications Corp. v. City of Bessemer City Zoning

       Bd. of Adjustment, 365 N.C. 152, 155, 712 S.E.2d 868, 870 (2011) (quoting N.C. Dep’t

       of Env’t & Nat. Res. v. Carroll, 358 N.C. 649, 658, 599 S.E.2d 888, 894 (2004)). When

       the assignment of error alleges an error of law, de novo review is appropriate.

       Dellinger, 248 N.C. App. at 323, 789 S.E.2d at 26. Under a de novo standard of review,

       “a reviewing court considers the case anew and may freely substitute its own

       interpretation of an ordinance for a board of adjustment’s conclusions of law.” Morris

       Communications Corp., 365 N.C. at 156, 712 S.E.2d at 871. The court shall consider

       the interpretation of the decision-making board but is not bound by that

       interpretation and may freely substitute its judgment as appropriate. Id.

¶ 12         When the assignment of error alleges that a board’s decision was not supported

       by evidence, or was arbitrary and capricious, the appropriate review is the whole

       record test. Amanini v. North Carolina Dept. of Human Resources, N.C. Special Care

       Center, 114 N.C. App. 668, 674, 443 S.E.2d 114, 118 (1994). “The ‘whole record’ test

       requires the reviewing court to examine all competent evidence (the ‘whole record’)
                                    THOMPSON V. UNION COUNTY

                                            2022-NCCOA-382

                                          Opinion of the Court



       in order to determine whether the agency decision is supported by ‘substantial

       evidence.’” Id. “‘Substantial evidence’ is that which a reasonable mind would consider

       sufficient to support a particular conclusion . . . .” Id. at 682, 443 S.E.2d at 122.

¶ 13         “[W]hether competent, material and substantial evidence is present in the

       record is a conclusion of law.” Dellinger, 248 N.C. App. at 324–25, 789 S.E.2d at 27

       (alteration in original) (quoting Clark v. City of Asheboro, 136 N.C. App. 114, 119, 524

       S.E.2d 46, 50 (1999)).     The initial issue of whether the evidence presented by

       Appellants met the requirements of being competent, material, and substantial is

       subject to de novo review, but the BOA’s ultimate decision about how to weigh that

       evidence is subject to whole record review. Id. at 325, 789 S.E.2d at 27. “The

       reviewing court should not replace the [BOA’s] judgment as between two reasonably

       conflicting views; while the record may contain evidence contrary to the findings of

       the agency, this Court may not substitute its judgment for that of the agency.” SBA,

       Inc. v. City of Asheville City Council, 141 N.C. App. 19, 27, 539 S.E.2d 18, 22 (2000)

       (quotation, citations, and alterations in original omitted).          In reviewing the

       sufficiency and competency of evidence before the Superior Court, the question is not

       whether the evidence supported the Superior Court’s order. Dellinger, 248 N.C. App.

       at 323, 789 S.E.2d at 26. The question is whether the evidence before the BOA was

       supportive of the BOA’s decision. Id.

                                         III.   Analysis
                                    THOMPSON V. UNION COUNTY

                                           2022-NCCOA-382

                                          Opinion of the Court



       A. The Superior Court’s Application of Standards of Review

¶ 14         This Court’s first task is determining whether the Superior Court applied the

       correct standards of review. See Overton, 155 N.C. App. at 393–94, 574 S.E.2d at 160.

       It appears that the Superior Court correctly identified de novo review and the whole

       record test as the appropriate standards to apply. The Superior Court reviewed the

       decision to determine whether there was “substantial, admissible evidence in the

       record to support the findings of fact set forth in the Decision,” and conducted a de

       novo review of the decision to determine whether the conclusions of law were

       supported by the findings of fact. The Superior Court also reviewed the BOA decision

       de novo to determine whether the decision was affected by other errors of law.

¶ 15         Before moving on to this Court’s second task, reviewing the Superior Court’s

       application of these standards, we note Appellants allege that the Superior Court’s

       order does not comply with our Rules of Civil Procedure.

          1. Application of North Carolina Rule of Civil Procedure 52 to the
             Superior Court’s Order

¶ 16         Appellants’ first argument asserts the Superior Court erred in failing to issue

       an order with findings of fact in compliance with North Carolina Rule of Civil

       Procedure 52(a)(1). We disagree. Rule 52(a)(1) has no application in the present case.

¶ 17         North Carolina Rule of Civil Procedure 52(a)(1) states, in relevant part, “[i]n

       all actions tried upon the facts without a jury or with an advisory jury, the court shall
                                   THOMPSON V. UNION COUNTY

                                          2022-NCCOA-382

                                         Opinion of the Court



       find the facts specially and state separately its conclusions of law thereon and direct

       the entry of the appropriate judgment.” N.C. Gen. Stat. § 1A-1, Rule 52(a)(1) (2019).

       But this Court has repeatedly held that a superior court, when sitting as an appellate

       court, is not required to “make findings of fact and enter a judgment thereon in the

       same manner as the court would be when acting in its role as trial court.” Shepherd

       v. Consolidated Judicial Retirement System, 89 N.C. App. 560, 562, 366 S.E.2d 604,

       605 (1988) (citing Markham v. Swails, 29 N.C. App. 205, 208, 223 S.E.2d 920, 922

       (1976) (discussing the application of Rule 52 to a trial court’s appellate review of

       agency decisions in accordance with North Carolina General Statutes §§ 143-314,

       315)). “The trial court, when sitting as an appellate court to review an administrative

       agency’s decision, must [only] set forth sufficient information in its order to reveal

       the scope of review utilized and the application of that review.” Sutton v. North

       Carolina Dept. of Labor, 132 N.C. App. 387, 389, 511 S.E.2d 340, 342 (1999). Separate

       findings of fact are not required, and Rule 52 has no application where the superior

       court sits in the posture of an appellate court. See Myers Park Homeowners Ass’n,

       Inc. v. City of Charlotte, 229 N.C. App. 204, 214, 747 S.E.2d 338, 346 (2013) (citing

       Markham, 29 N.C. App. at 208, 233 S.E.2d at 922).

¶ 18         The Superior Court is not the trier of fact; that is the function of the town

       board. Coastal Ready-Mix Concrete Co., Inc. v. Board of Com’rs of Town of Nags

       Head, 299 N.C. 620, 626, 265 S.E.2d 379, 383 (1980). The Superior Court “may affirm
                                    THOMPSON V. UNION COUNTY

                                           2022-NCCOA-382

                                          Opinion of the Court



       the decision, reverse the decision and remand the case with appropriate instructions,

       or remand the case for further proceedings.” Hampton v. Cumberland County, 256

       N.C. App. 656, 662, 808 S.E.2d 763, 768 (2017) (quoting N.C. Gen. Stat. § 160A-393(l)

       (repealed by S.L. 2019-111, § 2.3 as amended by S.L. 2020-25, §51(b), eff. June 19,

       2020) (recodified at N.C. Gen. Stat. § 160D-1402(k) (2021)); see also id. at 671, 808

       S.E.2d at 773 (summarizing Myers Park Homeowners Ass’n as interpreting North

       Carolina General Statute § 160A-393 and “affirming a superior court’s denial, in a de

       novo review of a board of adjustment’s order interpreting a zoning ordinance, of

       motions requesting additional findings of fact under Rule[] 52 . . . on the basis that

       ‘the superior court functions as an appellate court rather than a trier of fact’” (quoting

       Myers Park Homeowners Ass’n, 229 N.C. App. at 214, 747 S.E.2d at 341 (alterations

       from internal quotation omitted))). This Court has even held that a superior court

       may err by making its own findings of fact after a de novo review of an agency

       decision. See Hampton, 256 N.C. App. at 668, 808 S.E.2d at 772; Carroll, 358 N.C. at

       660–61, 599 S.E.2d at 895.

¶ 19         Because the Superior Court’s order is sufficient to allow this Court to identify

       the scope and standards of review applied by the court below, and findings of fact

       according to Rule 52 are not required when the Superior Court sits as an appellate

       court, Appellants’ argument is overruled.

       B. Application of Standards of Review by the Superior Court
                                   THOMPSON V. UNION COUNTY

                                          2022-NCCOA-382

                                         Opinion of the Court



¶ 20         This Court’s second task is determining if the Superior Court correctly applied

       the appropriate standards of review. See Overton, 155 N.C. App. at 393–94, 574

       S.E.2d at 160. This Court reviews alleged errors of law de novo. See Westminster

       Homes, Inc. v. Town of Cary Zoning Bd. of Adjustment, 140 N.C. App. 99, 102–03, 535

       S.E.2d 415, 417 (2000).

¶ 21         Appellants contend the Superior Court did not apply the standard of review

       properly because (1) the 2014 UDO is unenforceable against Appellants’ property,

       and (2) the UDO should not have been applied to the property because the statutes

       of limitations in North Carolina General Statutes §§ 1-49(3) and 1-51(5) both prohibit

       the assessment of the civil penalty and the issuance of the Notices of Violation.

       Because Appellants failed to raise the statute of limitations defense before the Board

       of Adjustment and first raised the defense in their Petition for Writ of Certiorari

       before the Superior Court, while the court sat as an appellate court, this defense was

       waived. N.C. Gen. Stat. § 1A-1, Rule 8(c); Gragg v. W.M. Harris & Son, 54 N.C. App.

       607, 609, 284 S.E.2d 183, 185 (1981) (“[T]he statute of limitations is a technical

       defense, and must be timely pleaded or it is deemed waived.”); Delp v. Delp, 53 N.C.

       App. 72, 76, 280 S.E.2d 27, 30 (1981) (“Where a defendant does not raise an

       affirmative defense in his pleadings or [before the BOA], he cannot present it on

       appeal.”). We therefore only address Appellants’ arguments that their property was
                                    THOMPSON V. UNION COUNTY

                                           2022-NCCOA-382

                                          Opinion of the Court



       exempted from the 2014 UDO or the 2014 UDO was otherwise inapplicable to the

       Appellants’ property.

¶ 22         Appellants assert the Superior Court’s decision was erroneous because

       Appellants’ residence and garage predate the enactment of the 2014 UDO. The

       residence was constructed in 2004, the garage in 2009, and the 2014 UDO did not

       become effective until 6 October 2014. The County did not issue a citation under the

       2014 UDO to the Appellants until September 2018. Appellants identify three errors

       of law and bases for reversal of the lower court’s decision: (1) their property was

       exempted from enforcement by the plain language of the 2014 UDO, (2) Appellants

       have a vested right under North Carolina General Statute § 153A-344 to maintain

       their structures where currently located, and (3) it was error to affirm the retroactive

       application of the UDO to Appellants’ property.

          1. Application of the 2014 UDO under UDO § 1.120-A(1) and UDO § 1.120-
             B

¶ 23         Appellants challenge several of the BOA’s findings of fact, but before we

       address the findings, we must first determine the ordinances applicable to analysis

       of the issues on appeal. The interpretation of an ordinance is reviewed de novo. See

       Westminster Homes, 140 N.C. App. at 102–03, 535 S.E.2d at 417.

¶ 24         The residence and garage on the property were constructed prior to the

       adoption of the 2014 UDO, and the land use ordinance in effect prior to 2014 is not in
                                    THOMPSON V. UNION COUNTY

                                           2022-NCCOA-382

                                          Opinion of the Court



       the record. Appellants argue the plain language of the 2014 UDO exempts their

       property from enforcement under Section 1.120-A(1), but this Section is also not in

       the record and we cannot take notice of municipal ordinances not in the record. High

       Point Surplus Co. v. Pleasants, 263 N.C. 587, 591, 139 S.E.2d 892, 895 (1965);

       Fulghum v. Town of Selma, 238 N.C. 100, 105, 76 S.E.2d 368, 371 (1953) (“We cannot

       take judicial notice of municipal ordinances.”). Appellants quote Section 1.120-A(1)

       to us in their brief as:

                     Any building, development or structure for which a
                     building permit was issued . . . before the effective date
                     specified in Section 1.030 may be completed in
                     comformance [sic] with the issued building permit . . . even
                     if such building, development or structure does not comply
                     with the provisions of this ordinance.

       (Alterations in original.)

¶ 25          Appellants contend a permit was issued for construction of the residence and

       garages prior to “the effective date specified in Section 1.030,” 6 October 2014, and

       the structures were “completed in comformance [sic] with the issued building permit

       . . . .” Thus, even if the residence and garages do not comply with the setback

       provisions of the 2014 UDO, they comply with this provision of the 2014 UDO and

       are not in violation of the ordinance. Appellee contends the purported Section 1.120-

       A(1) applies only to the narrow scenario in which a permit was issued prior to

       enactment of the ordinance, but construction was incomplete or had not started by
                                   THOMPSON V. UNION COUNTY

                                          2022-NCCOA-382

                                         Opinion of the Court



       the time of enactment. Appellee contends Section 1.120-A(1) does not apply to this

       case because the structures were both completed long before the effective date of the

       2014 UDO.

¶ 26         Appellee instead argues that Section 1.120-B, entitled “Violations Continue,”

       is applicable to Appellant’s structures and cites Section 1.120-B to us as: “[A]ny

       violation of the previous land use ordinance will continue to be a violation under this

       ordinance and be subject to penalties and enforcement under Article 95.” Appellee

       asserts the setbacks in the prior land use ordinance are the same as the 2014 UDO,

       and therefore the encroachment by the garage and the residence are both continuing

       violations. Additionally, because the garage encroaches on not only the setback, but

       the right-of-way, regardless of the setback distance under the previous land use

       ordinance the garage is a continuing violation punishable under the 2014 UDO.

       Appellee contends neither structure could have been constructed “in conformance

       with [an] issued building permit” as asserted by Appellants. However, the actual

       permits, if any, no longer exist since Appellee purged its records. Additionally,

       Appellee’s argument suffers the same fatal flaw as the Appellants’ argument, since

       Section 1.120-B is not in the record before us and we cannot take notice of it. High

       Point Surplus Co., 263 N.C. at 591, 139 S.E.2d at 895; Fulghum, 238 N.C. at 105, 76

       S.E.2d at 371.
                                   THOMPSON V. UNION COUNTY

                                          2022-NCCOA-382

                                         Opinion of the Court



¶ 27         For purposes of appellate review, we must consider only the evidence and

       ordinances in the record. High Point Surplus Co., 263 N.C. at 591, 139 S.E.2d at 895;

       Fulghum, 238 N.C. at 105, 76 S.E.2d at 371. The burden of proof to show the

       existence of a violation of the ordinance is upon the Appellee. See Shearl v. Town of

       Highlands, 236 N.C. App. 113, 116–17, 762 S.E.2d 877, 881 (2014) (“As to the first

       question, the burden of proving the existence of an operation in violation of the local

       zoning ordinance is on Respondent. Thus, it was Respondent’s responsibility to

       present evidence that Petitioner’s commercial use of his storage building was in

       violation of Respondent’s zoning ordinance when the notice of violation was issued on

       19 August 2009.” (citation omitted)).

                    Ordinarily, once a town meets its burden to establish the
                    existence of a current zoning violation, the burden of proof
                    shifts to the landowner to establish the existence of a legal
                    nonconforming use or other affirmative defense. See City of
                    Winston–Salem [v. Hoots Concrete Co., Inc.], 47 N.C. App.
                    [405,] 414, 267 S.E.2d [569,] 575 [(1980)] (“The defendant,
                    of course, has the burden of establishing all affirmative
                    defenses, whether they relate to the whole case or only to
                    certain issues in the case. As to such defenses, he is the
                    actor and has the laboring oar. The city had the burden of
                    proving the existence of an operation in violation of its
                    zoning ordinance. It was defendant’s burden to prove the
                    city had already made a determination that the operation
                    was permissible and did not violate the zoning ordinance.”
                    (internal quotation marks and citation omitted)). Here,
                    however, Respondent has seriously handicapped
                    Petitioner’s ability to prove the location of the zoning line
                    in 1993 because Respondent has lost the Official Zoning
                    Map adopted with the 1990 zoning ordinance.
                                   THOMPSON V. UNION COUNTY

                                          2022-NCCOA-382

                                         Opinion of the Court




       Shearl, 236 N.C. App. at 118, 762 S.E.2d at 882.

¶ 28         The plain language of Section 1.120-A(1) and Section 1.120-B as quoted to us

       appears to support Appellee’s argument that Section 1.120-B applies to this situation,

       since the residence and garage were completed long before adoption of the 2014 UDO.

       But Appellee failed to carry its burden of proving the residence and garage were in

       violation of the ordinance in effect when they were built since they produced neither

       the permits nor the applicable ordinance from the time of the construction.

       Additionally, Section 1.120-B is not in the record, and we cannot determine whether

       Section 1.120-B is applicable and whether Appellants’ property is a continuing

       violation under the 2014 UDO. Appellee’s argument that the residence and garage

       are in violation of Section 1.120-B is based upon assumptions unsupported by the

       record.    Appellee’s arguments as to Section 1.120-B are based upon its

       representations as to the provisions of the ordinance in effect at the time Appellants’

       residence and garages were built, but that ordinance is not in our record and was not

       presented to the Superior Court either; our record includes only the portion of the

       2014 UDO providing for setbacks in residential districts.       In addition, Appellee

       acknowledged it had purged the records of the permits and thus has no evidence of

       the permits or any specific requirements of the permits.
                                    THOMPSON V. UNION COUNTY

                                           2022-NCCOA-382

                                          Opinion of the Court



¶ 29         Appellee asks us to assume the residence was not constructed in compliance

       with its permit and both structures were in violation of the prior land use ordinance

       when constructed in 2004 and 2009 and thus are continuing violations under Section

       1.120-B, but there is no legal or evidentiary basis for this assumption. In Shearl, this

       Court addressed a similar situation where the Town had lost the zoning maps which

       would purportedly show the location of a zoning line at issue in that case. 236 N.C.

       App. at 118, 762 S.E.2d at 882. The Shearl Court noted, “Respondent has seriously

       handicapped Petitioner’s ability to prove the location of the zoning line in 1993

       because Respondent has lost the Official Zoning Map adopted with the 1990 zoning

       ordinance.” Id. The Court also noted that the parties conceded some of the relevant

       maps and other evidence were not in the record, but this deficiency was not the fault

       of the appellant in that case. Id. at 117, 762 S.E.2d at 881. The case was remanded

       for further proceedings where all the relevant maps and evidence could be considered,

       with the burden upon the Town to prove the zoning violation.

                    We believe that where, as here, a town fails to comply with
                    its obligations under local ordinances and state law by
                    failing to keep official zoning maps on record for public
                    inspection, the appropriate remedy is to place the burden
                    back on the town to establish the location and classification
                    of zoning districts when the landowner began his or her
                    nonconforming use. Because the BOA placed the burden
                    on Petitioner to establish the location of the zoning line
                    when he began his nonconforming use in 1993, the
                    Superior Court’s order affirming that allocation of proof
                    must be vacated and the matter remanded for a new
                                    THOMPSON V. UNION COUNTY

                                           2022-NCCOA-382

                                          Opinion of the Court



                    hearing. At the new hearing, Respondent must: (1) present
                    evidence establishing the existence of a current zoning
                    violation, and (2) present evidence that the 1990 zoning
                    ordinance moved the zoning line on the subject property
                    from 230 feet to 150 feet from the centerline of Highway 28.
                    Petitioner must be allowed to offer additional evidence in
                    rebuttal.


       Id. at 119, 762 S.E.2d at 882.

¶ 30         As in Shearl, Appellee failed to carry its burden of proving a violation of the

       ordinance in effect at the time the residence and garage were constructed because it

       failed to present evidence of the permits (or lack thereof) and the applicable ordinance

       at the time of construction. With no evidence of terms of the permits or of the

       ordinance in effect when the residence and garage were constructed, the BOA and

       Superior Court had no factual or legal basis upon which to find that the structures

       were not in compliance with any permits and applicable provisions of the ordinance

       in effect when the structures were built. There is no dispute the structures were all

       completed long before adoption of the 2014 UDO and the first Notice of Violation was

       not issued until 1 June 2018.

¶ 31         We must thus consider whether remand is proper in this case. In Shearl, the

       parties conceded that certain maps and evidence were missing from the record, but

       this Court determined the deficiency was not the fault of the appellant. Id. at 117,

       762 S.E.2d at 881. In addition, in Shearl, the town had “lost” the maps, apparently
                                   THOMPSON V. UNION COUNTY

                                          2022-NCCOA-382

                                         Opinion of the Court



       inadvertently, id. at 118, 762 S.E.2d at 882, but here the Appellee had intentionally

       purged its records of permits more than 6 years old. Because the issue was the lack

       of information in the record, the Shearl Court remanded for a new hearing. Here,

       Appellee conceded it had purged its records of permits and permit applications more

       than 6 years old and presumed that a permit was issued for the residence, so remand

       for further consideration as to the residence would be futile. As to the residence, we

       will not hold Appellee’s unilateral decision to purge its records as to permits after 6

       years against the Appellants. Appellee had the burden of proving Appellants were in

       violation of the 2014 UDO but did not produce evidence of any applicable permits

       issued for the residence and did not provide the ordinance in effect at the time of the

       residence’s construction to the Superior Court.

¶ 32         As to the garage, Appellants acknowledged it was constructed without a

       permit, so the garage could potentially be in violation under Section 1.120-B. But

       Section 1.120-B is not in the record before us and the BOA failed to make findings of

       fact regarding the garage and the prior ordinance. However, there may be relevant

       evidence available regarding the garage on remand. The survey and testimony in

       evidence address the requirements of the 2014 UDO but do not purport to show

       whether the garage violated the ordinance in effect at the time of the structure’s

       construction and whether the garage is consequently a continuing violation under the

       2014 UDO.
                                       THOMPSON V. UNION COUNTY

                                              2022-NCCOA-382

                                             Opinion of the Court



¶ 33          Because there was no basis to apply the 2014 UDO to Appellants’ pre-existing

       residence and garage, the Superior Court erred in affirming the BOA decision finding

       the structures in violation of the 2014 UDO. However, Appellant conceded at the

       BOA hearing the garage was constructed without a permit, so we remand for further

       proceedings with respect to Appellants’ garage.

           2. Vested Rights under North Carolina General Statute § 153A-344

¶ 34          Appellants next challenge the Superior Court’s affirmation of the BOA decision

       because the BOA decision directly conflicts with former North Carolina General

       Statute § 153A-344, which provided that:

                     Amendments in zoning ordinances shall not be applicable
                     or enforceable without consent of the owner with regard to
                     buildings and uses for which either (i) building permits
                     have been issued pursuant to G.S. 153A-357 prior to the
                     enactment of the ordinance making the change or changes
                     so long as the permits remain valid and unexpired
                     pursuant to G.S. 153A-358 and unrevoked pursuant to G.S.
                     153A-362 . . . .

       N.C. Gen. Stat. § 153A-344(b) (2017)1 (repealed by S.L. 2019-111, § 2.2, as amended

       by S.L. 2020-25, § 51(b), eff. June 19, 2020) (recodified at N.C. Gen. Stat. § 160D-

       108(c) (2021)).




       1 While this case was ongoing, the statute changed in July 2019. N.C. Gen. Stat. § 153A-
       344(b) (2019). The changes in the statute do not make a substantive difference, but we use
       the version of the statute in effect in 2018 because that is when the citations that started this
       case were issued.
                                  THOMPSON V. UNION COUNTY

                                         2022-NCCOA-382

                                        Opinion of the Court



¶ 35         Appellants argue the property’s development was authorized by the County

       via building permits, inspections, and occupancy certificates, so North Carolina

       General Statute § 153A-344 provides Appellants with a vested right to maintain their

       residence and garage where currently located. The County was consequently barred

       from enforcing the UDO against Appellants without their written consent. As a

       result, it was erroneous for the Superior Court to affirm the Board’s retroactive

       application of the UDO to structures completed 5 to 10 years prior to the enactment

       of the UDO. We agree in part.

¶ 36         North Carolina law provides a statutory vested right to maintain buildings

       constructed in conformity with a building permit, and the County presumed

       Appellants’ residence was properly permitted since it had purged its records.

       Appellee had an opportunity to prove Appellants’ property was not constructed in

       conformity with a building permit or the applicable ordinances, but instead chose to

       presume a permit was issued and only pursued setback violations under the 2014

       UDO. The absence of evidence of a permit should be held against the County, not the

       property owner.   See Shearl, 236 N.C. App. at 118, 762 S.E.2d at 882.        As to

       Appellants’ garage, Appellant Earlene testified before the BOA that the garage was

       unpermitted. Therefore, there was no permit that may grant Appellants a vested

       right to maintain their garage where located.
                                  THOMPSON V. UNION COUNTY

                                            2022-NCCOA-382

                                        Opinion of the Court



¶ 37         Vested rights in a zoning ordinance can be established through one of two

       means. See Browning-Ferris Industries of South Atlantic, Inc. v. Guilford County Bd.

       of Adjustment, 126 N.C. App. 168, 171, 484 S.E.2d 411, 414 (1997). Vested rights

       may be created by qualification with certain statutes or by qualification under the

       common law.    See id.   Appellants only assert a statutory vested right, and we

       consequently limit our discussion.

¶ 38         Issuance of a building permit is a necessary prerequisite to the creation of a

       vested statutory right under North Carolina General Statute § 153A-344. See § 153A-

       344(b); see also Sandy Mush Properties, Inc. v. Rutherford County ex rel. Rutherford

       County Bd. of Com’rs, 181 N.C. App. 224, 233, 638 S.E.2d 557, 563 (2007)

       (interpreting § 153A-344 as applied to an office building with a valid permit).

       Additionally, any such right created under North Carolina General Statute § 153A-

       344 may be limited by the precise language of the permit. See Sandy Mush Properties,

       181 N.C. App. at 235–36, 638 S.E.2d at 564. Should a permit contain language such

       as “all work will comply with the State Building Code and all other applicable State

       and Local laws and ordinances,” then any rights created under North Carolina

       General Statute § 153A-344 would be limited to rights to construct buildings in

       conformity with North Carolina law, including local zoning ordinances. See id.

¶ 39         Appellee argues, based upon the testimony of the Union County Zoning

       Administrator, that any permit issued to Appellants to construct their residence
                                   THOMPSON V. UNION COUNTY

                                          2022-NCCOA-382

                                         Opinion of the Court



       would have included similar language. The BOA also appears to have considered the

       likelihood that any permit issued to Appellants would have declared setback

       requirements and that construction must comply with those requirements.

¶ 40         However, as to Appellants’ residence, no evidence of the specific requirements

       of a building permit was presented. The only evidence regarding the permit was the

       statement by Mr. King that:

                   we cannot verify whether or not a permit was issued
                   because we purge our records after 6 years. . . . . It has been
                   destroyed, so we don’t know if there’s a permit or not. We’re
                   going to assume for the benefit of the resident that the
                   permit was issued and we’re just going to go with that.

       (Emphasis added.) The rest of the testimony before the BOA appears to focus on the

       2 January 2018 survey, but the evidence does not address whether the residence’s

       construction complied with a building permit or what the prior ordinance required in

       2004. Additionally, the BOA made no findings as to the existence or nonexistence of

       a permit for Appellants’ residence.    According to the evidence and the County’s

       concession it had purged its records and assumption that a permit was issued, we

       must also assume a permit was issued. Based upon the permit, Appellants have a

       vested right to maintain the residence where currently located. Appellee did not use

       its opportunity before the BOA to prove the absence of a permit for the residence,

       failure to comply with a permit, or that a permit was issued and expired but instead

       chose to assume a valid permit was issued to Appellants. Appellants have a vested
                                     THOMPSON V. UNION COUNTY

                                            2022-NCCOA-382

                                           Opinion of the Court



       right under North Carolina General Statute § 153A-344 to maintain the residence

       where currently located. But since no permit was issued for the garage, Appellants

       have no vested right under North Carolina General Statute § 153A-344 to maintain

       the garage where it is located.

       C. Application of the Standard of Review to Findings of Fact

¶ 41          This Court must next determine if the Superior Court correctly applied the

       whole record test to challenged findings of fact. See Dellinger, 248 N.C. App. at 323,

       789 S.E.2d at 26. Our duty is to determine, after a review of the whole record, if there

       was substantial evidence to support the BOA decision. Id. “The whole record test

       does not allow the reviewing court to replace the Board’s judgment as between two

       reasonably conflicting views, even though the court could justifiably have reached a

       different result had the matter been before it de novo.” Turik v. Town of Surf City,

       182 N.C. App. 427, 430, 642 S.E.2d 251, 253 (2007) (alterations and quotation

       omitted). But any “[f]acts found under misapprehension of the law will be set aside

       on the theory that the evidence should be considered in its true legal light . . . .” State

       v. Moir, 369 N.C. 370, 389, 794 S.E.2d 685, 698 (2016) (alteration in original) (quoting

       Helms v. Rea, 282 N.C. 610, 620, 194 S.E.2d 1, 8 (1973)). The BOA’s sole conclusion

       of law is reviewed de novo. Westminster Homes, 140 N.C. App. at 102, 535 S.E.2d at

       417.
                                   THOMPSON V. UNION COUNTY

                                          2022-NCCOA-382

                                         Opinion of the Court



¶ 42         Appellant assigns error to three specific findings of fact, and the BOA’s sole

       conclusion of law.

          1. Board of Adjustment Finding of Fact No. 4

¶ 43         The BOA Finding of Fact No. 4 states: “A portion of the principal residential

       structure is located in the 20-foot side yard setback. The date that the encroachment

       first occurred is unknown.”    Appellant argues there was no competent evidence

       presented at either BOA hearing to support this finding, and that the testimony by

       the Union County Zoning Administrator indicates the County did not have sufficient

       information to conclusively determine if the house encroached upon the setback line.

       This finding is accurate in that the survey does show an encroachment, and the

       Zoning Administrator testified that an encroachment is evidenced by the survey, but

       it is the extent of the encroachment that is unknown. Regardless, the survey and

       testimony were based upon the 2014 UDO and thus this finding is not relevant to the

       issue of setback violations for the reasons stated above. This finding only shows that

       the property would be in violation of the 2014 UDO if the residence was built after

       the effective date of the UDO, not that Appellants’ property is a continuing violation

       of the prior ordinance.

          2. Board of Adjustment Finding of Fact No. 8

¶ 44         The BOA Finding of Fact No. 8 states: “At the time Thompson purchased the

       Thompson Residence, she was aware of both violations of the side yard setbacks.”
                                   THOMPSON V. UNION COUNTY

                                          2022-NCCOA-382

                                         Opinion of the Court



       Appellants argue this finding is at odds with Appellant Earlene’s testimony at the

       hearing, and that Appellants were only aware of a potential permitting issue with

       the garage. After a review of the evidence available to the BOA, we agree with

       Appellants’ arguments for the reasons set forth in the prior section. Appellee had the

       burden of proving a violation of the 2014 UDO and failed to produce evidence to carry

       that burden. The BOA should not have applied the 2014 UDO against Appellants’

       property, and Appellants’ knowledge of a survey showing an encroachment based

       upon the 2014 UDO has no bearing on whether either structure was in violation of

       the ordinance in effect when the structures were built.      Ultimately, Appellants’

       knowledge of a potential violation of the 2014 UDO is not relevant.

          3. Board of Adjustment Finding of Fact No. 12

¶ 45         The BOA Finding of Fact No. 12 states: “The various depictions and testimony

       of the location of the Thompson Residence and the accessory detached garage all show

       both buildings encroach into the required side yard setbacks.” Appellants argue this

       finding is erroneous for the same reasons that Finding No. 4 is erroneous; there is no

       competent evidence to support the finding. Again, this finding is accurate because

       the survey does show an encroachment, but the survey was based upon the 2014 UDO

       and thus this finding is not relevant to the issue of violation for the reasons stated

       above. For the same reasons as Finding No. 4, we conclude it was error for the

       Superior Court to affirm the BOA’s findings applying the UDO when it was not shown
                                    THOMPSON V. UNION COUNTY

                                            2022-NCCOA-382

                                           Opinion of the Court



       that Appellants’ property violated the prior ordinance in effect when the structures

       were built.

          4. Board of Adjustment Conclusion of Law

¶ 46         Appellants also challenge the Board of Adjustment’s sole conclusion of law.

       The BOA concluded that “both the Thompson Residence and the accessory detached

       garage encroach into the side yard setbacks and are thus in violation of the Union

       County Development Ordinance.” As discussed above, this conclusion of law is based

       upon application of the 2014 UDO, but Appellee failed to show that the structures

       were in violation of the ordinance in effect when they were built. The Superior Court

       erred in affirming the BOA’s conclusion of law.

                                     IV.     CONCLUSION

¶ 47         We conclude Appellants waived the defense of the statutes of limitations in

       North Carolina General Statutes §§ 1-49(3) and 1-51(5) as to the civil penalty and

       Notices of Violation by failure to raise this defense before the BOA. We conclude the

       Superior Court erred by affirming the BOA’s decision because Appellee failed to carry

       its burden of proving the residence and garage were in violation of the 2014 UDO. As

       to Appellants’ residence, the trial court’s order is reversed. As to Appellants’ garage,

       the trial court’s order is vacated and remanded with instructions to remand to the

       BOA for further proceedings consistent with this opinion, with the burden upon

       Appellee to prove a zoning violation based upon the applicable ordinances.
                THOMPSON V. UNION COUNTY

                      2022-NCCOA-382

                     Opinion of the Court




REVERSED IN PART; VACATED AND REMANDED IN PART.

Judges ARROWOOD and JACKSON concur.